UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
DAVID S. BRAUN,                 )
                                )
          Plaintiff,            )
                                )
     v.                         ) Civ. Action No. 16-2079 (EGS)
                                )
UNITED STATES POSTAL SERVICE    )
and OFFICE OF MANAGEMENT AND    )
BUDGET,                         )
                                )
          Defendants.           )
                                )

                       MEMORANDUM OPINION

     Plaintiff, David Steven Braun, alleges that defendant

United States Postal Service ("USPS") somehow "allowed" his

legal name to be changed in an unspecified "national database."

He claims that this mistake has led to court-ordered electronic

surveillance of his residence, made it impossible for him to

obtain employment, left him without healthcare insurance, caused

him to be labeled a "mental subject" by the Federal Bureau of

Investigation ("FBI"), and had a myriad of other collateral

consequences.

     Pending before the Court are four motions. First, Mr. Braun

moves for mandamus relief directing OMB to process tort claims

submitted to the Social Security Administration in 2014. Second,

the Office of Management and Budget ("OMB") moves to dismiss the

entire complaint for lack of jurisdiction and for failure to


                                1
  state a claim. Third, USPS moves to dismiss Mr. Braun's

  allegations to the extent that they do not relate to his

  requests under the Privacy Act of 1974 ("Privacy Act"), 5 U.S.C.

  § 552a. And fourth, Mr. Braun requests that the Court take

  "corrective action" and change the name that appears on a Post

  Office ("P.O.") box owned by plaintiff. For the reasons set

  forth below, the Court grants defendants' motions and denies Mr.

  Braun's motions.


I.     BACKGROUND

            A. Factual Background

          Mr. Braun, appearing pro se, brings this action under the

     Privacy Act. See Compl., ECF No. 1 at 1. 1 Mr. Braun alleges that

 he has made at least three requests for records from USPS under

 the Privacy Act, and that USPS has failed to release all the

 information in its possession relating to those requests. See

 id. ¶¶ 4-8, ECF No. 1 at 3.

          In addition to alleging violations of the Privacy Act, Mr.

 Braun's 12-page complaint strings together a litany of



  1    Mr. Braun does not consistently number the paragraphs in
  his complaint, nor does his complaint contain page numbers. As
  such, for ease of reference, the Court refers to both the
  paragraph numbers (where available) and the page numbers
  designated by ECF when citing to the complaint. Likewise,
  because Mr. Braun does not include page numbers on his motion
  papers, the Court refers to the page numbers designated by ECF
  when citing to these documents.

                                     2
accusations that do not appear to relate to any particular cause

of action. See id. ¶¶ 1-30, ECF No. 1 at 4-12. These allegations

are lodged primarily at USPS. Mr. Braun claims that a post

office in Montana has "allowed fictitious tenants" to be listed

as living at Mr. Braun's physical address. Id. ¶ 15, ECF No. 1

at 8. The alleged addition of these names to his records has

purportedly, inter alia, permitted federal judges to "write an

electronic surveillance order," created errors in his medical

records, caused the Social Security Administration to deny his

disability claim, made it impossible for him to obtain

employment, and has caused "major problem's [sic] 2 with [his]

phone and email services." See, e.g., id. ¶¶ 5-9, 14-21, ECF No.

1 at 5-9.

     Mr. Braun also attaches over 100 pages of exhibits to his

complaint. See ECF No. 1 at 14-139. 3 Some of these exhibits

contain correspondence between Mr. Braun and the USPS Office of

the Inspector General or Inspection Service. See, e.g., id. at




2    Mr. Braun's complaint and motion papers are riddled with
significant spelling and grammatical errors. For purposes of
readability, the Court does not include [sic] after each error
when quoting Mr. Braun's complaint or motion papers.
3    Because Mr. Braun's exhibits are not uniquely or
consecutively numbered – see, e.g., ECF No. 1 at 59-60 (moving
from "Exhibit 8" to "Exhibit 10" with no "Exhibit 9"); id. at 72
(labeled as "Exhibit 14"); id. at 79 (also labeled as "Exhibit
14") – the Court refers to the page numbers designated by ECF
when citing to Mr. Braun's exhibits.
                                3
13-18. Other exhibits tangentially relate to the various

allegations in Mr. Braun's complaint concerning the Montana post

office and his belief that the fictitious names added to his

records are responsible for some of the problems he has

experienced. See, e.g., ECF No. 1 at 59 (letter from County

Attorney's Office informing Mr. Braun that he had been charged

with disorderly conduct for his behavior at the post office);

id. at 62-66 (current copy of Mr. Braun's resume); id. at 83

(results from an FBI search of Mr. Braun's fingerprints); id. at

86-97 (results of a background report for "David Steven Braun"

from the PeopleSmart website); id. at 113-125 (FBI complaint

form documenting Mr. Braun's visit to the Bozeman FBI office).

     The relief sought by Mr. Braun is not wholly clear. Under a

section titled "Requested Goal off this suite," Mr. Braun

requests "that all records denied in this and previous request's

be reviewed and processed for criminal/negligent behavior." See

id. at 12. He further states that "[t]heir seams to be this

database, record issues, that might also need a court order from

a Federal Judge." Id. Finally, he requests "5,000,000 dollars a

year for life, to compensate [him] for the negligence and

malicious behavior and damaged caused buy the issues brought to

light in this suite." Id.




                                4
       B. Procedural History

     Mr. Braun filed his complaint on October 17, 2016. On

January 10, 2017, Mr. Braun filed a motion requesting mandamus

relief directing the OMB to process the claims he submitted to

the Social Security Administration. See Pl.'s Mot. to Compel,

ECF No. 11. Attached to Mr. Braun's motion are two claims

submitted on Standard Form 95, "Claim for Damage, Injury, or

Death." See ECF No. 11-3 at 8-11. These claims seek compensation

for alleged delays in paying Mr. Braun the lump sum, back-due

benefits due to him after his disability benefits were approved

by the Social Security Administration. Id. at 5-6. OMB filed its

opposition to that motion on January 30, 2017. See OMB's Opp. to

Pl.'s Mot. to Compel, ECF No. 20. Mr. Braun filed his reply one

day later on January 31, 2017. Pl.'s Reply in Supp. of Mot. to

Compel, ECF No. 21.

     On January 30, 2017, defendants filed motions to dismiss

Mr. Braun's complaint. OMB filed a motion to dismiss the entire

complaint as barred by the doctrine of sovereign immunity and

for failure to state a claim. See OMB Mot. to Dismiss, ECF No.

22. USPS filed a partial motion to dismiss, requesting dismissal

of all of Mr. Braun's allegations except for those related to

the Privacy Act. See USPS's Partial Mot. to Dismiss, ECF No. 23.

On February 11, 2017 Mr. Braun filed an opposition to USPS's

motion to dismiss. See Pl.'s Opp. to USPS Partial Mot. to

                                5
      Dismiss, ECF No. 25. USPS filed its reply on February 21, 2017.

      See USPS's Reply in Supp. of Partial Mot. to Dismiss, ECF No.

      27. Mr. Braun did not file any opposition to OMB's motion to

      dismiss.

           On July 20, 2017, Mr. Braun filed another motion. See Mot.

      for the Court to Take Corrective Action ("Pl.'s Mot. to

      Correct"), ECF No. 37. In this motion, Mr. Braun asks the Court

      to "take what ever corrective action is necessary" to address

      the fact that the registration information for one P.O. box he

      owns omits his middle initial. See id. Defendants filed their

      opposition to Mr. Braun's motion on August 4, 2017. See Defs.'

      Opp. to Pl.'s Mot. to Correct, ECF No. 39. Mr. Braun filed his

      reply on August 6, 2017. See Pl.'s Reply in Supp. of Mot. to

      Correct, ECF No. 40.


II.     LEGAL STANDARD

             A. Rule 12(b)(1) – Subject-Matter Jurisdiction

            Federal district courts are courts of limited

  jurisdiction, Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994), and a

  Rule 12(b)(1) motion for dismissal presents a threshold

  challenge to a court's jurisdiction, Haase v. Sessions, 835 F.2d
902, 906 (D.C. Cir. 1987). To survive a Rule 12(b)(1) motion,

  the plaintiff bears the burden of establishing that the court

  has jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555,
                                      6
561, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). Indeed, when it

comes to Rule 12(b)(1), it is "presumed that a cause lies

outside [the federal courts'] limited jurisdiction unless the

plaintiff establishes by a preponderance of the evidence that

the Court possesses jurisdiction." Cofield v. United States, 64
F. Supp. 3d 206, 211 (D.D.C. 2014) (citation and internal

quotation marks omitted).

     Because Rule 12(b)(1) concerns a court's ability to hear a

particular claim, "the court must scrutinize the plaintiff's

allegations more closely when considering a motion to dismiss

pursuant to Rule 12(b)(1) than it would under a motion to

dismiss pursuant to Rule 12(b)(6)." Schmidt v. U.S. Capitol

Police Bd., 826 F. Supp. 2d 59, 65 (D.D.C. 2011). As such, the

court "need not limit itself to the allegations in the

complaint," but rather, "may consider such materials outside the

pleadings as it deems appropriate to resolve the question

whether it has jurisdiction in the case." Rann v. Chao, 154 F.

Supp. 2d 61, 64 (D.D.C. 2001) (citations and internal quotation

marks omitted). Nor must the court "accept inferences

unsupported by the facts alleged or legal conclusions that are

cast as factual allegations." Id. Still, in evaluating such a

motion, the Court must "accept as true all of the factual

allegations contained in the complaint," Wilson v. District of

Columbia, 269 F.R.D. 8, 11 (D.D.C. 2010) (citation omitted), and

                                7
should review the complaint liberally while accepting all

inferences favorable to the plaintiff, see Barr v. Clinton, 370
F.3d 1196, 1199 (D.C. Cir. 2004).

     Faced with motions to dismiss under Rule 12(b)(1) and Rule

12(b)(6), a court should first consider the Rule 12(b)(1) motion

because "[o]nce a court determines that it lacks subject matter

jurisdiction, it can proceed no further." Ctr. for Biological

Diversity v. Jackson, 815 F. Supp. 2d 85, 90 (D.D.C. 2011)

(citations and internal quotation marks omitted).


       B. Rule 12(b)(6) – Failure to State a Claim

     A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain "a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests." Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (internal

quotation marks omitted).

     Despite this liberal pleading standard, to survive a motion

to dismiss, a complaint "must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
8
1937, 173 L. Ed. 2d 868 (2009) (internal quotation marks omitted).

A claim is facially plausible when the facts pled in the

complaint allow the court to "draw the reasonable inference that

the defendant is liable for the misconduct alleged." Id. The

standard does not amount to a "probability requirement," but it

does require more than a "sheer possibility that a defendant has

acted unlawfully." Id.

     "[W]hen ruling on a defendant's motion to dismiss [pursuant

to Rule 12(b)(6)], a judge must accept as true all of the

factual allegations contained in the complaint." Atherton v.

D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009)

(internal quotation marks omitted). In addition, the court must

give the plaintiff the "benefit of all inferences that can be

derived from the facts alleged." Kowal v. MCI Commc'ns Corp., 16
F.3d 1271, 1276 (D.C. Cir. 1994). A "pro se complaint is

entitled to liberal construction." Washington v. Geren, 675 F.

Supp. 2d 26, 31 (D.D.C. 2009) (citation omitted). Even so,

"[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements" are not sufficient to

state a claim. Iqbal, 556 U.S. at 678, 129 S. Ct. 1937.




                                9
III.     ANALYSIS

              A. The Court Lacks Subject Matter Jurisdiction Over Mr.
                 Braun's Request for Mandamus Relief.

            Mr. Braun requests mandamus relief directing OMB to process

       the tort claims submitted pursuant to the Federal Tort Claims

       Act ("FTCA"), 28 U.S.C.§ 2671. These claims, which appear to

       have been submitted to the Social Security Administration on

       Standard Form 95, seek compensation for the government's alleged

       delay in awarding Mr. Braun Social Security benefits. See Pl.'s

       Mot. to Compel Ex. 3, ECF No. 11-3 at 8-11.

            Standard Form 95 is a form developed by the Department of

       Justice to facilitate agency processing of FTCA claims. Chung v.

       Chao, 518 F. Supp. 2d 270, 272 n.2 (D.D.C. 2007). Although the

       FTCA constitutes a limited waiver of sovereign immunity and

       makes the federal government liable for certain torts, see Sosa

       v. Alvarez-Machain, 542 U.S. 692, 700, 124 S. Ct. 2739, 2747-48,

       159 L. Ed. 2d 718 (2004), the Social Security Act creates an

       exception to that waiver. Specifically, in relevant part, the

       Social Security Act provides:

            No findings of fact or decision of the Commissioner of
            Social Security shall be reviewed by any person,
            tribunal, or governmental agency except as herein
            provided. No action against the United States, the
            Commissioner of Social Security, or any officer or
            employee thereof shall be brought under section 1331
            or 1346 of title 28 to recover on any claim arising
            under this subchapter.




                                       10
42 U.S.C. § 405(h). As OMB correctly argues, this provision, on

its face, "bars district court federal-question jurisdiction

over suits" that "seek to recover Social Security benefits."

Weinberger v. Salfi, 422 U.S. 749, 756-57, 95 S. Ct. 2457, 2462,

45 L. Ed. 2d 522 (1975); see also McKenna v. Comm'r of Soc.

Sec., 156 F.3d 1231 (6th Cir. 1998) ("the Social Security Act

precludes any claim under the Federal Tort Claims Act for the

wrongful withholding of benefits").

     In his reply, Mr. Braun argues that even if he cannot bring

a motion compelling the OMB to process his FTCA claims for

Social Security benefits, "[t]here are 7 other court cases

listed that could easily Justify the submitted request." Pl.'s

Reply in Supp. of Mot. to Compel, ECF No. 24 at 1. But Mr. Braun

nowhere explains what relief he can obtain with respect to these

other lawsuits from OMB. To the contrary, Mr. Braun admits that

he "would agree that normally this is not something that would

be submitable or dealt with buy the OMB." Id. at 2.

     In short, the Court lacks jurisdiction over Mr. Braun's

request that OMB process claims related to any Social Security

benefits he may be owed. Accordingly, Mr. Braun's motion to

compel OMB is denied. See Thorn v. Soc. Sec. Admin., No. CIV.A.

04-1282 (RJL), 2005 WL 1398605, at *4 (D.D.C. June 11, 2005)

(dismissing plaintiff's challenge to the Social Security



                               11
Administration's "refusal to make a lump-sum payment to

plaintiff" for lack of subject-matter jurisdiction").


       B. The Court Has Jurisdiction Over Mr. Braun's Privacy
          Act Claims Because Those Claims Are Not Barred By
          Sovereign Immunity.

     Next, both OMB and USPS argue that they are shielded from

liability under the doctrine of sovereign immunity. OMB Mot. to

Dismiss at 4 ("The Complaint . . . fails to identify a waiver of

sovereign immunity that would permit this action to proceed

against OMB."); USPS Partial Mot. to Dismiss at 5-6 (arguing

that the FTCA's waiver of sovereign immunity does not apply to

claims related "to loss, miscarriage, or negligent transmission

of letters or postal matter").

     It is well-settled that, "[a]bsent a waiver, sovereign

immunity shields the Federal Government and its agencies from

suit." FDIC v. Meyer, 510 U.S. 471, 475, 114 S. Ct. 996, 1000,

127 L. Ed. 2d 308 (1994) (citations omitted). "Sovereign

immunity is jurisdictional in nature," and the "'terms of [the

United States'] consent to be sued in any court define that

court's jurisdiction to entertain the suit.'" Id. (citation

omitted). Accordingly, "waiver of the Federal Government's

sovereign immunity must be unequivocally expressed in statutory

text and will not be implied." Lane v. Pena, 518 U.S. 187, 192,

116 S. Ct. 2092, 2096, 135 L. Ed. 2d 486 (1996) (citations


                                 12
omitted). Moreover, "a waiver of the Government's sovereign

immunity will be strictly construed, in terms of its scope, in

favor of the sovereign." Id. (citation omitted).

     As an initial matter, the Court agrees with USPS that, to

the extent Mr. Braun alleges claims arising from USPS's

purported "negligent transmission of letters" – see Compl., ECF

No. 1 at 1 ("Their has been consistent problems with getting

packages to their destinations in a timely fashion.") – those

claims are barred under the doctrine of sovereign immunity. See

Dolan v. U.S. Postal Serv., 546 U.S. 481, 489, 126 S. Ct. 1252,

1258, 163 L. Ed. 2d 1079 (2006) ("Congress intended to retain

immunity, as a general rule, only for injuries arising, directly

or consequentially, because mail either fails to arrive at all

or arrives late, in damaged condition, or at the wrong

address"). 4

     To the extent defendants assert that all of Mr. Braun's

claims are barred by sovereign immunity, the Court rejects that

argument. After all, the Privacy Act, 5 U.S.C. § 552a,




4    Indeed, Mr. Braun appears to concede as much. See Pl.'s
Opp. to USPS Partial Mot. to Dismiss at 1 ("[T]here is 28 US
Code § 1339, which gives this court Jurisdiction over any Civil
action relating to the Post Office. Now I fully understand that
this is not a waiver off Sovereign Immunity, and any accusation
that would be found to be true in answering this complaint would
either halve to be submitted through the Tortus process, or
through the OMB[.]").

                               13
constitutes a limited waiver of sovereign immunity. See FAA v.

Cooper, 566 U.S. 284, 291, 132 S. Ct. 1441, 1448, 182 L. Ed. 2d
497 (2012) (Congress "has consented to be sued for damages under

the Privacy Act" because the statute "expressly authorizes

recovery from the Government for 'actual damages'"). The statute

contains four separate provisions pursuant to which a plaintiff

may bring suit against an agency. 5 U.S.C. § 552a(g)(1). A

review of Mr. Braun's complaint indicates that he intends to

make a claim under § 552a(g)(1)(b), which provides a cause of

action when an agency "refuses to comply with an individual

request under subsection (d)(1) of this section." Mr. Braun also

may intend to make a claim under § 552a(g)(1)(c), which provides

for suit when an agency "fails to maintain any record concerning

any individual with such accuracy . . . as is necessary to

assure fairness in any determination relating to the

qualifications, character, rights, or opportunities of, or

benefits to the individual that may be made on the basis of such

record, and consequently a determination is made which is

adverse to the individual." Given that these provisions

expressly permit suit against federal agencies, Mr. Braun's

claims under the Privacy Act are not barred by defendants'

sovereign immunity.




                               14
       C. Mr. Braun Fails To State A Claim Against OMB.

     Alternatively, OMB argues that it must be dismissed from

this case under Rule 12(b)(6). See generally OMB Mot. to

Dismiss, ECF No. 22. According to OMB, Mr. Braun's complaint

"totally fails the plausibility standard" because the complaint

"totally fails to identify a factual or legal basis upon which

relief can be granted as to OMB." Id. at 4. The Court agrees

that Mr. Braun fails to state plausible claims against OMB.

     As the Supreme Court has explained, "[t]o survive a motion

to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible

on its face.'" Iqbal, 556 U.S. at 678, 129 S. Ct. 1937, 1949,

173 L. Ed. 2d 868 (quoting Twombly, 550 U.S. at 570, 127 S. Ct.
1955). "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged." Id. In instances in which the plaintiff

"cannot possibly win relief," a court may, sua sponte, dismiss a

complaint under Rule 12(b)(6). Baker v. Director, United States

Parole Comm'n, 916 F.2d 725, 726 (D.C. Cir. 1990)

     Applying these principles here, the Court concludes that

Mr. Braun failed to include sufficient factual allegations

against OMB in his complaint to survive a motion to dismiss. The

only allegations that reference OMB in Mr. Braun's complaint

                               15
relate to a supposed "settlement agreement" entered into by "the

US Government or the OMB." Compl., ECF No. 1 at 10. According to

Mr. Braun, this agreement somehow prevents "this and all other

law suits" from being settled. Id. at 9. But even if these

allegations were aimed at stating some cause of action – and the

Court cannot decipher a way in which they might – OMB's

involvement is purely speculative:

     22. Is the Government aware off any agreement or
     database entry as such that would lead an attorney or
     Judge to believe that there is a legal reason why this
     case and any other case cannot settle for even 1
     dollar.

     23. Can you produce this agreement.

     24. Can you prove that I actually signed it, received
     any money from it, and that it was executed legally.

     25. I don't believe you can answer yes to the above
     three questions. Please correct this buy removing the
     database entry and voiding any contract, or does this
     entry halve benefit, and feel it needs to remain. See
     item 25 for background.

     26. I freely admit. This agreement did at one point
     halve use full side affects. It cause private
     companies to not be able to settle. As such, when they
     are dragged into court, chambers simple corrects the
     problem, and act's like a branch off law enforcement.
     As a result of these suits, problems halve been
     corrected, but this has denied me any kind of civil
     compensation. Unless this is corrected, I would expect
     this to ultimately cause my death.

     27. I spoke with an attorney who was knowledgeable in
     this aria. He stated that the only two entities off
     the US Government that he has seen write contractual
     terms that would prevent any further Civil Activity is
     the CIA for employment agreements and the OMB in
     Settlement Agreements. In Exhibits 20 and 21, the OMB

                               16
     responded to a records request that is has no Executed
     Agreements on file for the Plaintiff and Exhibit 28 is
     an official denial off any employment agreement or
     record off employment with the CIA, which is the
     correct answer.

     28. Note, in the interest of full disclosure, I halve
     included a record request denial from the CIA. Exhibit
     29 and 30. These are denial's off records about my
     self, generated through request's to the operations
     center over the years. Executive order 13526 was
     cited. I am not sure how this database entry came to
     be, if it a result off these interaction's ok, but
     please let all parties be aware, there is no
     employment, training or contractual agreement with the
     agency that would affect the settlement process off
     this suite.

     29. I halve included the OMB as a defendant so that
     they halve representation.

     30. There is also some kind off do not correspond
     entry on my social security number/and or mailing
     address. I do not know how this got their. Can you
     remove it. I do not believe it was put their legally.

Compl. ¶¶ 22-30, ECF No. 1 at 10-11 (emphases added).

     The remainder of Mr. Braun's complaint, however, is silent

as to why OMB might need representation. After all, Mr. Braun's

requests for information under the Privacy Act do not involve

OMB. Nor do Mr. Braun's disjointed allegations regarding his

concerns with the post office in Montana, the fictitious names

of individuals that have been added to his mailing address, or

his belief that the addition of these fictitious names is

somehow responsible for the problems he is having. Indeed, these

allegations do not plausibly state a claim, much less a claim

against OMB. Although Federal Rule of Civil Procedure 8 "marks a

                               17
notable and generous departure from the hypertechnical, code-

pleading regime of a prior era, . . . it does not unlock the

doors of discovery for a plaintiff armed with nothing more than

conclusions." Iqbal, 556 U.S. at 678-79, 129 S. Ct. 1937, 1950,

173 L. Ed. 2d 868. Accordingly, Mr. Braun's claims against OMB

are dismissed. 5


        D. Only Mr. Braun's Privacy Act Claims Against USPS
           Survive.

     USPS also moves to dismiss all of the allegations in Mr.

Braun's complaint except those that, "in whole or in part, . . .

relate to claims Plaintiff brings under the Privacy Act." USPS

Partial Mot. to Dismiss at 1, ECF No. 23. According to USPS,

"[e]xcept for the three Privacy Act requests made to USPS, the

allegations of the complaint are either unrelated to USPS or are

implausible on their face." Id. at 2.




5    Although he has submitted ten filings since OMB's motion to
dismiss was filed on January 30, 2017, Mr. Braun has not filed
an opposition to OMB's motion to dismiss. Although ordinarily,
before deciding a motion to dismiss, the Court would direct
plaintiff to file an opposition brief and explain to him the
risks of failing to do so, see Fox v. Strickland, 837 F.2d 507,
509 (D.C. Cir. 1988), the Court concludes that such notice is
unnecessary here because it is clear that Mr. Braun cannot
possibly win relief. See, e.g., Stankevich v. Kaplan, 156 F.
Supp. 3d 86, 96 (D.D.C. 2016) ("The Court may dismiss a
complaint sua sponte pursuant to FRCP 12(b)(6) where it is
'patently obvious' that the plaintiff cannot prevail on the
facts alleged in the complaint.").

                                18
     In his opposition, Mr. Braun does not meaningfully respond

to any of USPS's arguments. See Pl.'s Opp. to USPS Partial Mot.

to Dismiss, ECF No. 25 at 1-3. Instead, he states that "failure

to state a claim upon which relief can be granted should not

stop the US Attorney from trying to answer the complaint and

independently determine the truth off each individual

accusation." Id. at 1. Mr. Braun further seems to assert that

the Court should require USPS to answer "the rest off the

complaint" so that the court can "consider the whole package" at

some later date. Id. at 2.

     The Court finds that, except for Mr. Braun's allegations

relating to the Privacy Act requests, the complaint fails to

state a claim upon which relief can be granted against USPS.

Indeed, it is unclear what, if any, other claims Mr. Braun even

seeks to bring. For example, although Mr. Braun's complaint

references 5 U.S.C. § 552, the Freedom of Information Act

("FOIA"), Mr. Braun has expressly denied that he seeks relief

under FOIA. See Pl.'s Resp. to Order of Court, ECF No. 19 at 1

("I would just like to re-iterate the goal off this suite. I am

primarily seeking financial compensation for harm that was done

to me. . . . This case is brought under the Privacy Act, not

FOIA[.]"). In any event, even if Mr. Braun were alleging a cause

of action under FOIA, he "cannot state any tort claim for

monetary damages regarding any FOIA request he may have made

                               19
because 'no money damages are available under FOIA.'" Cofield v.

United States, 64 F. Supp. 3d 206, 213 (D.D.C. 2014) (citation

omitted). Rather, "[t]he sole remedy available to a requester is

injunctive relief." Id.

     Likewise, as stated above, although Mr. Braun has a litany

of complaints that he claims are the result of actions taken by

a post office in Montana, see Compl. ¶¶ 1-21, ECF No. 1 at 4-9,

none of those allegations plausibly state a legal claim. Mr.

Braun's contentions that the post office somehow "allowed" his

legal name to be changed in its "national database," and that

that change resulted in electronic surveillance of Mr. Braun,

made it impossible for him to obtain employment, or caused any

of the other harms alleged in the complaint, are simply

implausible. See, e.g., Smith v. Shimizu, 544 F. Supp. 2d 15, 17

(D.D.C. 2008) (granting motion to dismiss because allegations

that plaintiff was "victim of identity theft and that several

properties in the District of Columbia have been taken from her

and her family" by employees of the Smithsonian Institution and

U.S. Botanical Gardens were "clearly baseless"); cf. Kleiman v.

Dep't of Energy, 956 F.2d 335, 339 (D.C. Cir. 1992) (although

plaintiff's claims were not "wholly insubstantial and frivolous"

for purposes of establishing jurisdiction, they were

insufficient to survive a Rule 12(b)(6) motion).



                               20
     For all these reasons, USPS's partial motion to dismiss

pursuant to Rule 12(b)(6) is granted.


       E. Mr. Braun's Motion for Corrective Action is Not Well
          Taken.

     Finally, in a separate motion, Mr. Braun also asks the

Court to "take corrective action." See Pl.'s Mot. to Correct,

ECF No. 37. In that motion, Mr. Braun explains that he has three

P.O. boxes at a post office in Montana. Id. at 1. Two of the

boxes are listed under the name "David S. Braun." Id. The third

box is listed under the name "David Braun." Id. Mr. Braun would

like the name associated with the third box changed to "David S.

Braun." Id. He claims that this error on part of the post office

constitutes yet another violation of the Privacy Act and

requests the court to "take what ever corrective action is

necessary." Id. at 1-2.

     In their opposition, defendants assert that Mr. Braun's

motion fails because he may only obtain interim relief through a

"motion for a temporary restraining order and/or a preliminary

injunction" – and he has filed neither. Defs.' Opp. to Pl.'s

Mot. to Correct, ECF No. 39 at 2. In response, Mr. Braun claims

that he is, indeed, seeking "temporary injunctive assistance."

Pl.'s Reply in Supp. of Mot. to Correct, ECF No. 40 at 1.

      Mr. Braun's request for preliminary relief is not well

taken. Even construed broadly, Mr. Braun's motion fails to

                               21
      establish any of the requisites for granting a preliminary

      injunction. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
7, 20, 129 S. Ct. 365, 374, 172 L. Ed. 2d 249 (2008) ("A

      plaintiff seeking a preliminary injunction must establish that

      he is likely to succeed on the merits, that he is likely to

      suffer irreparable harm in the absence of preliminary relief,

      that the balance of equities tips in his favor, and that an

      injunction is in the public interest."). To the contrary, as

      defendants point out, it appears that Mr. Braun may obtain

      relief by simply "asking the Post Office to change the name on

      the third [P.O.] box." Defs.' Opp. to Pl.'s Mot. to Correct at

      2; see also Pl.'s Mot. to Correct at 3 (letter to CEO of USPS

      explaining that he would "try to correct" the problem and

      requesting that she "halve [her] staff try to see if they can

      find out how" his name had been changed). Accordingly, Mr.

      Braun's motion for corrective action is denied.


IV.     CONCLUSION

           For the reasons stated above, defendants' motions to

  dismiss are GRANTED, and plaintiff's motions are DENIED.

  Plaintiff may proceed against defendant USPS with his claims

  under the Privacy Act. An appropriate Order accompanies this

  Memorandum Opinion.


        SO ORDERED.


                                     22